       Case 6:19-cv-01026-EFM-KGG Document 66 Filed 04/13/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


PHILADELPHIA INDEMNITY INSURANCE          )
COMPANY,                                  )
                                          )
            Plaintiff,                    )
                                          )
v                                         ) Case No.: 19-1026-EFM
                                          )
PAL’S GLASS SERVICE, INC., et al.,        )
                                          )
            Defendants.                   )
__________________________________________)


                                   MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of Plaintiff Philadelphia Indemnity

Insurance Company for Clerk’s Entry of Default against Integrated Group Holdings, Inc.; Blu

Rock Concrete, LLC; Pal’s Glass Service, Inc.; and Sinclair Masonry, Inc. (collectively Defaulting

Defendants) (Doc. 65). The case has a somewhat complicated procedural history, as explained in

relevant part as follows.

        A complaint against several parties, including all four Defaulting Defendants, was filed on

February 5, 2019 (Doc. 1). The Complaint recited that the Resident Agent1 for Integrated Group

Holdings was BD Registered Agent, Inc., at 301 N. Main, Suite 600, Wichita, Kansas (Complaint

¶ 4); that the Resident Agent for Blu Rock Concrete was Tim Sinclair (Complaint ¶3); that the

Resident Agent for Pal’s Glass Service was BD Registered Agent, Inc. (Complaint ¶2); and that

the Resident Agent for Sinclair Masonry was Milo Unruh (Complaint ¶ 5). The Complaint also

recited that Integrated Group Holdings, Blu Rock Concrete and Pal’s Glass Service were owned



1
 The pleadings in this case appear to use the terms “Resident Agent” and Registered Agent” interchangeable. The
Court has used the phrase used in each particular pleading in this Order.
      Case 6:19-cv-01026-EFM-KGG Document 66 Filed 04/13/21 Page 2 of 4




by Tim Sinclair (Complaint ¶ 18). No ownership for Sinclair Masonry was set forth in the

Complaint, although it was noted that Tim Sinclair was the President of Sinclair Masonry (¶ 19).

       Return of summons on Integrated Group Holdings showing service on BD Registered

Agent was filed at Doc. 5. Return of summons on Blu Rock Concrete showing service on Tim

Sinclair was filed at Doc. 13. Return of Summons on Pal’s Glass Service showing service on BD

Registered Agent was filed at Doc. 7. Return of summons on Sinclair Masonry, Inc. showing

service on Milo Unruh was filed at Doc. 8. In each case, the return of summons showed service

on the Registered Agent (or Resident Agent) identified for each Defaulting Defendant in the

Complaint.

       On May 21, 2019, an Application for Clerk’s Entry of Default against the four Defaulting

Defendants was filed by Plaintiff, at Doc. 23; and Clerk’s Entry of Default as to those Defaulting

Defendants was granted the next day, at Doc. 24.

       On October 1, 2020, an Amended Complaint was filed (Doc. 37).                This Amended

Complaint named several defendants, including the four Defaulting Defendants. Notwithstanding

that the Court had over a year prior granted Plaintiff’s application for Clerk’s Entry of Default as

to those four defendants, the Amended Complaint did not set forth where these Defaulting

Defendants could be served, but merely recited that they had each previously been served with

process in this case (Amended Complaint ¶¶ 2-5). The Amended Complaint did recite once again

that Integrated Group Holdings, Blu Rock Concrete and Pal’s Glass Service were owned by Tim

Sinclair (Amended Complaint ¶ 22), as had been asserted in the initial Complaint. Once again, no

owner for Sinclair Masonry was set forth in the Amended Complaint.

       On December 8, 2020, an Application for Clerk’s Entry of Default against the four

Defaulting Defendants was filed by Plaintiff, at Doc. 49. The Court denied that Application, at



                                                 2
      Case 6:19-cv-01026-EFM-KGG Document 66 Filed 04/13/21 Page 3 of 4




Doc. 50, noting that an Order granting a Clerk’s Entry of Default had been previously entered for

these four Defaulting Defendants. The Order noted that, either those four Defaulting Defendants

may no longer be fairly considered parties to this case, having been previously defaulted, and thus

this Application was moot; or, if the filing of the Amended Complaint reinstated them as parties,

no effective service of summons on those parties of the Amended Complaint had been made.

       Thereafter, return of summons on Integrated Group Holdings showing service on BD

Registered Agent was filed at Doc. 54; return of summons on Blu Rock Concrete showing service

on Tim Sinclair was filed at Doc. 53; return of Summons on Pal’s Glass Service showing service

on Tim Sinclair was filed at Doc. 55; and return of summons on Sinclair Masonry, Inc. showing

service on Tim Sinclair was filed at Doc. 56. The Returns for Integrated Group Holdings and Blu

Rock Concrete showed service on their Registered Agents. The Return on Pal’s Glass Service did

not show service on the Registered Agent, but it did show service on the owner. The Court finds

those services to have been sufficient.

       As to Sinclair Masonry, however, service was not made on the Registered Agent.

Furthermore, no pleading in this case has indicated who the owner of Sinclair Masonry is.

However, the Return on Sinclair Masonry showed service on the President, and though perhaps

not entirely proper the Court finds that such service is adequate.

       The Court finds it curious that the Application for Clerk’s Entry of Default recites that each

of the four Defaulting Defendants were served by mail. As set forth in this Court’s Order of

December 9, 2020, denying the earlier Application for Default, service by mail is likely not

effective. However, the Court’s own review of each of the returns of summons reveals that none

state that they were served by mail, and in fact each indicates a date and time of service, suggesting




                                                  3
      Case 6:19-cv-01026-EFM-KGG Document 66 Filed 04/13/21 Page 4 of 4




personal service. Therefore, the Court disregards the “service by mail” representations made in

the Application.

       The Application is accompanied by an Affidavit by Jason Leiker, attorney for Plaintiff,

noting service on the four Defaulting Defendants, their failure to plead or respond to such service

of summons, the lapse of time provided for their responses, and the failure of an extension of time

being requested or granted for such response.

       THEREFORE, the Court orders that the Application for Clerk’s Entry of Default against

Integrated Group Holdings, Inc.; Blu Rock Concrete, LLC; Pal’s Glass Service, Inc.; and Sinclair

Masonry, Inc. should be GRANTED.

       IT IS SO ORDERED.

       Date this 13th day of April, 2021.




                                                     ERIC F. MELGREN
                                                     UNITED STATES DISTRICT JUDGE




                                                4
